In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated August 21, 2001, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3126.
Ordered that the order is affirmed, with costs.
It is well established that the striking of a pleading pursuant to CPLR 3126 for failure to comply with court-ordered disclosure should be granted only where the conduct of the resisting party is shown to be willful, contumacious, or in bad faith. The plaintiffs’ repeated failure to comply with orders of the Supreme Court directing disclosure, and failure to appear at multiple court conferences, support an inference of willful and contumacious conduct. Thus, the Supreme Court properly exercised its discretion in dismissing the complaint (see Brandes v Pirnie-Baker, J.V., 288 AD2d 413; Ranfort v Peak Tours, 250 AD2d 747; Frias v Fortini, 240 AD2d 467; Yin Kuen Chan Tang v Hong Kong Chinese Herbal Co., 235 AD2d 282). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.